1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND SCOTT and CARLA SCOTT,                   )   Case No.: 1:18-cv-0649 -AWI- JLT
                                                      )
12                  Plaintiffs,                       )   ORDER DIRECTING THE CLERK OF COURT
                                                      )   TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                        )   NOTICE OF VOLUNTARY DISMISSAL
                                                      )
14   BLUEGREEN VACATIONS                              )   (Doc. 13)
     CORPORATION,                                     )
15                                                    )
                    Defendant.                        )
16                                                    )
17          On December 11, 2018, Plaintiffs Raymond Scott and Carla filed a Notice of Dismissal,
18   indicating the “action is dismissed by the Plaintiffs in its entirety, without prejudice… pursuant to
19   Fed.R.Civ.P.41(a)(1)(A)(i).” (Doc. 13 at 1) Pursuant to Rule 41(a), “the plaintiff may dismiss an action
20   without a court order by filing . . . a notice of dismissal before the opposing party serves either an
21   answer or a motion for summary judgment.” Because the defendants had not filed an answer or motion
22   for summary judgment, the action was automatically terminated. Id. Accordingly, the Clerk of Court is
23   DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     December 14, 2018                            /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
